DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 07/19/2021, to claims 1-6, 8, 12-14, 16-17, 19-21, 23, 32 (should be claim 33) have been acknowledged by the Examiner. Claims 26-28 have been cancelled and claim 33 (should be claim 34) has been added.
Thus, claims 1-6, 8, 12-14, 16-17, 19-21, 23, and 32-33 (should be claims 33-34) are now being examined.
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/19/2021, with respect to claims 12 and 27 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. However, the objection of claim 33 has been maintained as the amended claim limitations does not overcome the objection.
Applicant's arguments filed 07/19/2021 regarding the prior art rejections of the pending claims have been fully considered but are not persuasive. The amended independent claims 1, 12, and 19 have been amended to include subject matter and limitations that were not presented in the original claims examined- specifically the amendment further limiting the structure of the robotic system relative to the structures of the drape and how they functionally interact with each other. Thus, the claim rejections have been amended to meet the amended claimed limitations. Rejections for the dependent claims have also been amended based on the re-interpretation and examination of the independent claims as discussed.
Claim Objections
Claims 32-33 are objected to because of the following informalities:  
Claim 32 is mis-numbered when compared to the previous filing of the Claims on 02/02/2021 and should read as claim 33. The Examiner is understanding the claim numbering to read as “Claim 33” going forth in this office action.
Claim 32- “of said tube” should read as “of said protective tube”
Claim 33 is mis-numbered when compared to the previous filing of the Claims on 02/02/2021 and should read as claim 34. The Examiner is understanding the claim numbering to read as “Claim 34” going forth in this office action. 	
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 12-14, 16-17, 19-21, 23, and 33-34 (see objection above for re-numbering) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 12, both independent claims recite “a slip ring connected to, or in proximity to a first end perimeter of said protective tube and fixed to an end-effector manipulator or the end-effector of said robotic arm, wherein the slip ring is rotationally unconstrained to rotate relative to the end-effector manipulator or the end-effector without constricting the protective tube”. There is no structure described in the disclosure of the invention to ascertain how the slip ring is structurally able to be rotationally unconstrained relative the end-effector or manipulator of the robotic arm when the protective tube is applied to the robotic system. Furthermore, it is not mentioned how the structure of the slip ring would further allow the protective tube from constricting when there are multiple possible degrees of motion of the robotic arm as claimed. In the disclosure, it is only discussed that the first ring used to attach the protective drape may be a “slip ring” (Specification- [0030]), wherein a traditional slip ring as known in the art would not be able to function as instantly claimed and intended by the invention as any slip ring fixed to any portion of the robotic arm would be subject to the same constricting motions of the robotic arm. The Examiner suggests that the Applicant modify the limitations to better recite the invention based on the structures and related functionality as discussed in the disclosure of the invention.
Regarding claim 19, it recites “a slip ring connected to, or in proximity to a first end perimeter of said protective tube and fixed to an end-effector manipulator or the end-effector of said robotic arm, wherein the slip ring is rotationally unconstrained to rotate relative to the end-effector manipulator or the end-effector without constricting the plurality of drape segments”. There is no structure described in the disclosure of the invention to ascertain how the slip ring is structurally able to be rotationally unconstrained relative the end-effector or manipulator of the robotic arm when a plurality of drape segments are applied to the robotic system. Furthermore, it is not mentioned how the structure of the slip ring would further allow the drape segments from constricting when there are multiple 
Claims 2-6, 8, 13-14, 16-17, 20-21, 23, and 33-34 (see objection above for re-numbering) are also rejected based on their dependency off of 112b rejected claims 1, 12, and 19 as discussed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 12-14, 16-17, 19-21, 23, and 33-34 (see objection above for re-numbering) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, both independent claims recite “a slip ring connected to… and fixed to an end-effector manipulator or the end-effector of said robotic arm, wherein the slip ring is rotationally unconstrained to rotate relative to the end-effector manipulator or end-effector without constricting the protective tube”. This limitation of the 
Regarding claim 19, it recites recite “a slip ring connected to… and fixed to an end-effector manipulator or the end-effector of said robotic arm, wherein the slip ring is rotationally unconstrained to rotate relative to the end-effector manipulator or end-effector without constricting the plurality of drape segments”. This limitation of the claims is contradictory because it is not understood how the slip ring may be “fixed” to the end-effector or manipulator yet also be “rotationally unconstrained” relative to the same end-effector or manipulator. Due to this contradictory limitation, it is also unclear how the plurality of drape segments would not constrict as a result of the slip ring and end-effector rotating. There is no support in the description of the claimed invention for the Examiner to appropriately interpret this limitation of the claims. The Examiner suggests that the claim limitation be amended to better recite the intended attachment and resulting functionality of the slip ring relative the end-effector or manipulator and ultimately the drape segments. 
Claim 23 recites the limitation "said protective drape" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that the claim limitation be amended to recite as “said protective tube” as recited in preceding independent claim 19.

Conclusion
No prior art rejections were made for the claims of the instant invention due to the unclear claim limitations of the instant invention as discussed in the 112 Rejections above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4550713 A (Hyman)- teaches a protective drape with a blower for intraluminal pressure control.
US 5178162 A (Bose)- teaches a protective drape for a robotic system with a sealable access opening.
US 20080216844 A1 (Olfert)- teaches a drape with a helical irrigation line along the body of the drape.
US 20150202009 A1 (Nussbaumer)- teaches a robotic system wherein a ring is attached to an end effector to facilitate attachment of the drape.
US 5061246 A (Anapliotis)- teaches a tubular protective drape with sectioned segments.
US 20030066534 A1 (Spetzler)- teaches a protective drape for a microscopic system with a suctioning system.
US 5433221 A (Adair)- teaches a drape with an accordion-type body.
US 20180280101 A1 (Ueda)- teaches a drape for covering a microscope system that is manually deployed and may be in a compacted structure for storage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        October 28, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786